     2:18-cv-03496-RMG          Date Filed 10/30/18     Entry Number 10        Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CITY OF DAYTON,                                  :
                                                 :
               Plaintiff,                        :           Case No. 3:18-CV-331
                                                 :
       v.                                        :           Judge Sargus
                                                 :
3M COMPANY, et al.,                              :           Magistrate Judge Deavers
                                                 :
               Defendants.                       :
                                                 :


 DEFENDANTS’ UNOPPOSED JOINT MOTION FOR AN EXTENSION OF TIME TO
               RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Local Rule 6.1(a) and 7.3(a), Defendants 3M Company; Tyco Fire Products

LP; Chemguard, Inc.; Buckeye Fire Equipment Company; and National Foam, Inc., by their

attorneys, jointly move for additional time, until December 20, 2018, within which to move,

answer or otherwise respond to Plaintiff’s Complaint. Counsel for Plaintiff has been consulted

and consents to this extension. If the Defendants move to dismiss Plaintiff’s Complaint, the

parties agree, subject to this Court’s approval, that Plaintiff may have until January 25, 2019 to

respond to that motion.

       A Memorandum in Support of this Motion is submitted herewith, and a proposed order is

being delivered by e-mail to the Court.




                                                1
     2:18-cv-03496-RMG        Date Filed 10/30/18   Entry Number 10       Page 2 of 5




Dated: October 29, 2018                         Respectfully submitted,


    /s/ Liam J. Montgomery                      /s/ Richard D. Schuster
Liam J. Montgomery, pro hac vice                Richard D. Schuster (0022813)
forthcoming                                     Jonathan P. Corwin (0076056)
J. Liat Rome, pro hac vice forthcoming          Vorys, Sater, Seymour and Pease LLP
WILLIAMS & CONNOLLY LLP                         52 East Gay Street, P.O. Box 1008
725 12th Street, N.W.                           Columbus, Ohio 43216-1008
Washington, D.C. 20005                          Tel: (614) 464-6400
Tel: 202-434-5000                               Fax: (614) 464-6350
Fax: 202-434-5029                               Email: rdschuster@vorys.com
LMontgomery@wc.com                                      jpcorwin@vorys.com
LRome@wc.com
                                                -and-
Attorneys for Defendants Tyco Fire
Products LP and Chemguard, Inc.                 Rosemary D. Welsh (0064790)
                                                Vorys, Sater, Seymour and Pease LLP
/s/ Keith E. Smith                              301 East Fourth Street, Suite 3500
Keith E. Smith (Pro Hac Vice Forthcoming)       Cincinnati, Ohio 45202
GREENBERG TRAURIG, LLC                          Tel: (513) 723-4022
2700 Two Commerce Square                        Fax: (513) 852-8457
2001 Market Street                              E-Mail: rdwelsh@vorys.com
Philadelphia, PA 19103
T: 215-988-7800                                 Richard F. Bulger (pro hac vice application
smithkei@gtlaw.com                              forthcoming)
                                                Laura R. Hammargren (pro hac vice
Attorney for National Foam, Inc.                application forthcoming)
                                                Mayer Brown LLP
                                                71 South Wacker Drive
/s/ Michael L. Carpenter                        Chicago, IL 60606
Michael L. Carpenter, pro hac vice              Tel: (312) 782-0600
forthcoming                                     Fax: (312) 701-7711
Gray, Layton, Kersh, Solomon, Furr &            E-mail: RBulger@mayerbrown.com
Smith, P.A.                                             LHammargren@mayerbrown.com
516 South New Hope Road
Post Office Box 2636                            Attorneys for Defendant 3M Company
Gastonia, NC 28053
(704) 865-4400
(704) 866-8010 facsimile
mcarpenter@gastonlegal.com

Attorney for    Buckeye   Fire Equipment
Company



                                            2
     2:18-cv-03496-RMG          Date Filed 10/30/18     Entry Number 10        Page 3 of 5




                               MEMORANDUM IN SUPPORT

       Pursuant to Local Rule 6.1(a), Defendants 3M Company; Tyco Fire Products LP;

Chemguard, Inc.; Buckeye Fire Equipment Company; and National Foam, Inc. (collectively,

“Defendants”) respectfully and jointly request an extension of time exceeding twenty-one days in

which to move, answer or otherwise respond to the Complaint. Specifically, Defendants seek an

extension until December 20, 2018. In support of this request, Defendants state as follows.

       Plaintiff City of Dayton (“Plaintiff”) filed the complaint in this case on October 3, 2018.

See Compl., ECF No. 1. On October 22, 2018, Plaintiff filed the return summons, and the

Court’s docket entry indicated the following answer dates for the Defendants: 3M Company’s

answer due November 8, 2018; Buckeye Fire Equipment Company’s answer due November 8,

2018; Chemguard, Inc.’s answer due November 8, 2018; National Foam, Inc.’s answer due

November 7, 2018; and Tyco Fire Products LP’s answer due November 7, 2018. See ECF No. 9.

       Defendants jointly move for an extension until December 20, 2018 to move, answer, or

otherwise respond to the Complaint. This request for an extension of time is not meant for the

purpose of delay and is Defendants’ first request for an extension. Counsel for Plaintiff has been

consulted pursuant to Local Rule 7.3(a) and has agreed to the requested extension of time. If the

Defendants move to dismiss Plaintiff’s Complaint, the parties have agreed, subject to this

Court’s approval, that Plaintiff may have until January 25, 2019 to respond to that motion.




                                                3
     2:18-cv-03496-RMG        Date Filed 10/30/18   Entry Number 10       Page 4 of 5




Dated: October 30, 2018                         Respectfully submitted,


    /s/ Liam J. Montgomery                      /s/ Richard D. Schuster
Liam J. Montgomery, pro hac vice                Richard D. Schuster (0022813)
forthcoming                                     Jonathan P. Corwin (0076056)
J. Liat Rome, pro hac vice forthcoming          Vorys, Sater, Seymour and Pease LLP
WILLIAMS & CONNOLLY LLP                         52 East Gay Street, P.O. Box 1008
725 12th Street, N.W.                           Columbus, Ohio 43216-1008
Washington, D.C. 20005                          Tel: (614) 464-6400
Tel: 202-434-5000                               Fax: (614) 464-6350
Fax: 202-434-5029                               Email: rdschuster@vorys.com
LMontgomery@wc.com                                      jpcorwin@vorys.com
LRome@wc.com
                                                -and-
Attorneys for Defendants Tyco Fire
Products LP and Chemguard, Inc.                 Rosemary D. Welsh (0064790)
                                                Vorys, Sater, Seymour and Pease LLP
/s/ Keith E. Smith                              301 East Fourth Street, Suite 3500
Keith E. Smith (Pro Hac Vice Forthcoming)       Cincinnati, Ohio 45202
GREENBERG TRAURIG, LLC                          Tel: (513) 723-4022
2700 Two Commerce Square                        Fax: (513) 852-8457
2001 Market Street                              E-Mail: rdwelsh@vorys.com
Philadelphia, PA 19103
T: 215-988-7800                                 Richard F. Bulger (pro hac vice application
smithkei@gtlaw.com                              forthcoming)
                                                Laura R. Hammargren (pro hac vice
Attorney for National Foam, Inc.                application forthcoming)
                                                Mayer Brown LLP
                                                71 South Wacker Drive
/s/ Michael L. Carpenter                        Chicago, IL 60606
Michael L. Carpenter, pro hac vice              Tel: (312) 782-0600
forthcoming                                     Fax: (312) 701-7711
Gray, Layton, Kersh, Solomon, Furr &            E-mail: RBulger@mayerbrown.com
Smith, P.A.                                             LHammargren@mayerbrown.com
516 South New Hope Road
Post Office Box 2636                            Attorneys for Defendant 3M Company
Gastonia, NC 28053
(704) 865-4400
(704) 866-8010 facsimile
mcarpenter@gastonlegal.com

Attorney for    Buckeye   Fire Equipment
Company



                                            4
     2:18-cv-03496-RMG          Date Filed 10/30/18      Entry Number 10      Page 5 of 5




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 30th day of October, 2018, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel registered with CM/ECF.



                                                     /s/ Jonathan P. Corwin
                                                     Jonathan P. Corwin




                                                5
